


Exhibit 10.4

 

[g52352kmi001.jpg]

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

130 WAVERLY STREET · CAMBRIDGE, MA 02139-4242

 

 

TEL. 617.444.6100 · FAX 617.444-6483

 

 

http://www.vrtx.com

 

 

 

 

 

February 5, 2010

 

Amit Sachdev

5218 Loughboro Road NW

Washington, DC 20016

 

RE:          Amended and Restated Change of Control Agreement

 

Dear Amit:

 

You are a key member of the senior management team of Vertex Pharmaceuticals
Incorporated (the “Company”).  As a result, the Company would like to provide
you with the following “change of control” benefits to help ensure that if the
Company becomes involved in a “change of control” transaction, there will be no
distraction from your attention to the needs of the Company.  This Amended and
Restated Change of Control Agreement (this “Agreement”) amends and restates,
effective as of the date written above, that certain Change of Control Agreement
made and entered into as of February 11, 2008 by and between you and the
Company.

 

I.                                         Definitions.  For the purposes of
this Agreement, capitalized terms shall have the following meaning:

 

1.               “Cause” shall mean:

 

(a)                                  your conviction of a crime of moral
turpitude;

 

(b)                                 your willful refusal or failure to follow a
lawful directive or instruction of the Company’s Board of Directors or the
individual(s) to whom you report, provided that you receive prior written notice
of the directive(s) or instruction(s) that you failed to follow, and provided
further that the Company, in good faith, gives you 30 days to correct such
failure and further provided if you correct the failure(s), any termination of
your employment on account of such failure shall not be treated for purposes of
this Agreement as a termination of employment for “Cause;”

 

(c)                                  in carrying out your duties you commit
(i) willful gross negligence, or (ii) willful gross misconduct, resulting in
either case in material harm to the Company, unless such act, or failure to act,
was believed by you, in good faith, to be in the best interests of the Company;
or

 

(d)                                 your violation of the Company’s policies
made known to you regarding confidentiality, securities trading or inside
information.

 

--------------------------------------------------------------------------------


 

2.               “Change of Control” shall mean that:

 

(a)                                  any “person” or “group” as such terms are
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the
“Act”), becomes a beneficial owner, as such term is used in Rule 13d-3
promulgated under the Act, of securities of the Company representing more than
50% of the combined voting power of the outstanding securities of the Company
having the right to vote in the election of directors; or

 

(b)                                 all or substantially all the business or
assets of the Company are sold or disposed of, or the Company or a subsidiary of
the Company combines with another company pursuant to a merger, consolidation,
or other similar transaction, other than (i) a transaction solely for the
purpose of reincorporating the Company or one of its subsidiaries in a different
jurisdiction or recapitalizing or reclassifying the Company’s stock; or (ii) a
merger or consolidation in which the shareholders of the Company immediately
prior to such merger or consolidation continue to own at least a majority of the
outstanding voting securities of the Company or the surviving entity immediately
after the merger or consolidation.

 

3.               “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

4.               “Disability” shall mean a disability as determined under the
Company’s long-term disability plan or program in effect at the time the
disability first occurs, or if no such plan or program exists at the time of
disability, then a “disability” as defined Section 22(e)(3) of the Code.

 

5.               “Good Reason” shall mean one of the following events has
occurred without your consent:

 

(a)                                  you are assigned to any duties or
responsibilities that are inconsistent, in any significant respect, with the
scope of duties and responsibilities customarily associated with the position
and office of Senior Vice President, Public Policy and Government Affairs,
provided that such reassignment of duties or responsibilities is not due to your
Disability or performance, nor is at your request;

 

(b)                                 you suffer a reduction in the authorities,
duties, and responsibilities customarily associated with your position as Senior
Vice President, Public Policy and Government Affairs, provided that such
reassignment of authorities, duties and responsibilities is not due to your
Disability or your performance, and is not at your request or with your prior
agreement;

 

(c)                                  your annual base salary is decreased below
$350,000 per year;

 

(d)                                 the office to which you are assigned
(currently Washington, D.C.) is relocated to a place 35 or more miles away; or

 

(e)                                  following a Change of Control, the
Company’s successor fails to assume the Company’s rights and obligations under
both this Agreement and the Employment Agreement, as it may be amended from time
to time;

 

provided that Good Reason shall not exist unless and until within 30 days after
the event giving rise to Good Reason under any of (a) through (e) above has
occurred, you deliver a written termination notice to the Company stating that
an event giving rise to Good Reason has occurred and identifying with reasonable
detail the event that you assert constitutes Good

 

2

--------------------------------------------------------------------------------


 

Reason under any of (a) through (e) above and the Company fails or refuses to
cure or eliminate the event giving rise to Good Reason on or within 30 days
after receiving your notice.  To avoid doubt, the termination of your employment
would become effective at the close of business on the thirtieth day after the
Company receives your termination notice, unless the Company cures or eliminates
the event giving rise to Good Reason prior to such time.

 

6.               “Termination Date” shall mean the last day of your employment
with the Company.

 

II.                                     Severance Benefits upon Change of
Control.  If:

 

(A)                     your employment is terminated by the Company (except for
termination for Cause or due to a Disability) and the Termination Date is within
90 days prior to a Change of Control or within 12 months after a Change of
Control; or

 

(B)                       you, of your own initiative, (i) terminate your
employment for Good Reason (in accordance with the notice and cure provisions
set forth in Section I.5 above) and (ii) the event giving rise to Good Reason
occurs within 90 days prior to a Change of Control or within 12 months after a
Change of Control;

 

then, in exchange for a general release executed by you within 30 days of your
Termination Date of all claims against the Company, its subsidiaries, and its
and their officers, directors and representatives, in a form satisfactory to the
Company, you shall receive the following benefits:

 

1.                                  Severance Payment. The Company shall make a
cash payment (the “Severance Payment”) to you in an amount equal to:

 

(a)                                  your annual base salary (provided, however,
that if you terminate your employment for Good Reason based on a reduction in
your annual base salary, then the annual base salary to be used in calculating
the Severance Payment shall be your annual base salary in effect immediately
prior to such reduction in annual base salary) plus your target bonus under any
bonus program applicable to you for the year in which the Termination Date
occurs; plus

 

(b)                                 a pro rata portion of your target bonus for
the year in which the Termination Date occurs under any bonus program applicable
to you; plus

 

(c)                                  all cash incentive compensation awards
earned by you but not paid prior to the Termination Date; provided that, if a
fiscal year has been completed and the incentive award for such fiscal year has
not been determined, the incentive compensation for such completed fiscal year
shall equal the target bonus for such fiscal year.

 

Except with respect to any portion of the Severance Payment that is delayed as
set forth in this paragraph, the Severance Payment shall be made in cash within
ten days after the

 

3

--------------------------------------------------------------------------------


 

execution by you of the general release referred to above and expiration without
revocation of any applicable revocation periods under such general release (or,
if the Change of Control resulting in your becoming entitled to such benefits
occurs after such execution and expiration, within ten days after the Change of
Control).  The Severance Payment shall be divided into two portions, consisting
of a portion that does not constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code and a portion, if any, that does
constitute nonqualified deferred compensation. If you are a “specified employee”
as defined in Section 409A(a)(2)(B)(i) of the Code, the commencement of the
delivery of any such payments that constitute nonqualified deferred compensation
payable upon a “separation from service” under Section 409A(a)(2)(A)(i) of the
Code will be delayed until the first business day that is more than six months
after your Termination Date.  The determination of whether, and the extent to
which, any of the payments to be made to you hereunder are nonqualified deferred
compensation shall be made after the application of all applicable exclusions,
including those set forth under Treasury Reg. § 1.409A-1(b)(9). Any payments
that are intended to qualify for the exclusion for separation pay due to
involuntary separation from service set forth in Reg. §1.409A-1(b)(9)(iii) must
be paid no later than the last day of the second taxable year following the
taxable year in which the Termination Date occurs.  To the extent that the
termination of your employment does not constitute a separation of service under
Section 409A(a)(2)(A)(i) of the Code (as the result of further services that are
reasonably anticipated to be provided by you to the Company at the time your
employment is terminated), the payment of any non-qualified deferred
compensation will be further delayed until the first business day that is more
than six months after the date of a subsequent event constituting a separation
of service under Section 409A(a)(2)(A)(i) of the Code.

 

2.                                  Accelerated Vesting.

 

(a)                   Stock options for the purchase of the Company’s securities
held by you as of the Termination Date and not then exercisable shall
immediately become exercisable in full.  The options to which this accelerated
vesting applies shall remain exercisable until the earlier of (a) the end of the
90-day period immediately following the later of (i) the Termination Date or
(ii) the date of the Change of Control or (b) the date the stock option(s) would
otherwise expire; and

 

(b)                  the Company’s lapsing repurchase right with respect to
shares of restricted stock held by you shall lapse in full (subject to your
making satisfactory arrangements with the Company providing for the payment to
the Company of all required withholding taxes).

 

Notwithstanding anything to the contrary in this Agreement, the terms of any
option agreement or restricted stock agreement shall govern the acceleration, if
any, of vesting or lapsing of the Company’s repurchase rights, as applicable,
except to the extent that the terms of this Agreement are more favorable to you.

 

3.                                  Continued Insurance Coverage. If COBRA
coverage is elected by you, the Company shall pay the cost of insurance
continuation premiums on your behalf (whether or not covered by COBRA) to
continue standard medical, dental and life insurance coverage for you (or

 

4

--------------------------------------------------------------------------------


 

the cash equivalent of same if you are ineligible for continued coverage) for a
maximum of 12 months after the Termination Date.

 

4.                                  No Mitigation.  You shall not be required to
mitigate the amount of the Severance Payment or any other benefit provided under
this Agreement by seeking other employment or otherwise, nor shall the amount of
any payment or benefit provided for in this Agreement be reduced by any
compensation earned by you as the result of other employment, by retirement
benefits, or be offset against any amount claimed to be owed by you to the
Company or otherwise (except for any required withholding taxes); provided, that
if the Company makes any other severance payments to you under any other program
or agreement, including any payments under the Employment Agreement, such
amounts shall be offset against the payments the Company is obligated to make
pursuant to this Agreement.

 

III.                                 Miscellaneous.

 

1.                                  Employee’s Obligations.  Upon the
termination of employment, you shall promptly deliver to the Company all
property of the Company and all material documents, statistics, account records,
programs and other similar tangible items which may by in your possession or
under your control and which relate in a material way to the business or affairs
of the Company or its subsidiaries, and no copies of any such documents or any
part thereof shall be retained by you.

 

2.                                  Entire Agreement.  This Agreement, the
Employment Agreement, and the “Employee Non-Disclosure, Non-Competition &
Inventions Agreement” previously executed by you covers the entire understanding
of the parties as to the subject matter hereof, superseding all prior
understandings and agreements related hereto. No modification or amendment of
the terms and conditions of this Agreement shall be effective unless in writing
and signed by the parties or their respective duly authorized agents.

 

3.                                  Governing Law.  This Agreement shall be
governed by the laws of The Commonwealth of Massachusetts, as applied to
contracts entered into and performed entirely in Massachusetts by Massachusetts
residents.

 

4.                                  Successors and Assigns.  This Agreement may
be assigned by the Company upon a sale, transfer or reorganization of the
Company.  Upon a Change of Control, the Company shall require the successor to
assume the Company’s rights and obligations under this Agreement.  The Company’s
failure to do so shall constitute a material breach of this Agreement.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their successors, permitted assigns, legal representatives and heirs.

 

5

--------------------------------------------------------------------------------


 

Kindly indicate your acceptance of the forgoing by signing and dating this
Agreement as noted below, and returning one fully executed original to my
attention.

 

 

 

Very truly yours,

 

 

 

 

 

Vertex Pharmaceuticals Incorporated

 

 

 

 

 

 

 

 

By:

/s/Matthew W. Emmens

 

 

 

Matthew W. Emmens

 

 

 

President, Chairman and

 

 

 

Chief Executive Officer

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

/s/Amit Sachdev

 

 

Amit Sachdev

 

 

 

 

 

3/1/10

 

 

Date

 

 

 

6

--------------------------------------------------------------------------------
